Citation Nr: 1210511	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hemochromatosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1967.  From December 1968 through May 1969, he had service in the Republic of Vietnam.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hemochromatosis.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that still-additional development is warranted prior to further appellate consideration.  Therefore, the appeal is, again, REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In April 2010, the Veteran had a hearing at the RO before a Veteran's Law Judge, who is now retired.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In February 2012, the Board offered the Veteran an additional hearing at the RO before another Veterans Law Judge.  The Veteran accepted that offer.


In light of the foregoing, this case is remanded for the following action:  

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge from the Board.  A copy of the notice informing him of the date, time, and place of that hearing must be associated with the claims folder.  If that notice is returned to VA as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

Following the requested hearing, the case should be returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  As such, this claim must be afforded expeditious treatment.  Indeed, the law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





